Citation Nr: 0832173	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim.


FINDING OF FACT

The veteran has tinnitus which is related to noise exposure 
he experienced in combat.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran alleges he developed tinnitus from noise exposure 
in service.  He has provided statements and testimony as to 
the specific instances of noise exposure in service.  The 
Board notes that the veteran is a combat veteran, as he is 
the recipient of the Purple Heart for facial wounds, the 
Combat Infantryman's Badge, the Air Medal and other 
decorations.  

The veteran is competent to report having noise exposure in 
service, which the Board finds is credible and consistent 
with his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  He is also competent to state that he has 
ringing in the ears (as opposed to stating he has tinnitus, 
which would require a professional opinion), as that is an 
observable symptom of tinnitus.  

The remaining issue is whether the veteran has established a 
nexus between the current disability and the in-service 
report of noise exposure.  The RO has been especially 
diligent in obtaining a medical opinion in this case.  There 
are three opinions from VA audiologists, and each has opined 
that the current tinnitus is not related to service and 
provided a rationale.  See March 2006, November 2006, and 
December 2007 examination reports.  However, their rationales 
are flawed.  For example, each made a finding that the 
service medical records did not show complaints of tinnitus 
in service and used that as evidence against a finding that 
the veteran had tinnitus in service.  While their statements 
as to what the service medical records failed to show are 
accurate, they did not take into account the veteran's combat 
status.  

Under the provisions of 38 U.S.C.A. § 1154(b), it states that 
VA will accept the combat veteran's allegations of what 
happened in service as long as it is consistent with the 
circumstances of such service, notwithstanding that there is 
no official record of such incurrence.  The veteran's 
allegations of noise exposure in service are completely 
consistent with the circumstances of his service, which is 
why the Board has determined that tinnitus was shown in 
service.

The audiologists also used the fact that there is no 
documented evidence of continuity of symptomatology following 
service as evidence against a finding that tinnitus had its 
onset in service.  The Board has found the veteran's 
statements and testimony regarding continued ringing in the 
ears since discharge from service to be credible.  Just 
because there is a lack of documented evidence does not mean 
that such did not occur.  

Based upon the Board's review of the medical opinions, it 
appears that their only basis for denying a nexus between the 
current diagnosis of tinnitus and service was the lack of 
documented tinnitus in service and in the years following 
discharge from service.  For example, in the March 2006 
examination report, the audiologist stated, "Given C-File 
review and lack of substantiating evidence, veteran's 
complaint of tinnitus is considered not due to military 
service."  In the December 2007 examination report, the 
audiologist stated, "There is no evidence documenting that 
tinnitus was incurred in or aggravated by military service, 
nor evidence that this condition manifested to a compensable 
degree within one year following discharge from service."  
As the Board finds that the veteran had tinnitus in service 
and in the years following discharge from service, and with 
resolution in the veteran's favor, service connection for 
tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


